DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Conducting Security Transactions by Detecting Credential Message with Audio Between First Appliance and Second Appliance.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 sets forth a limitation of “within audible range of a first appliance”, which should be “within audible range of the first appliance” to provide proper antecedent basis to “a first appliance” as set forth by independent claim 12.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 to 7, 10 to 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Castoro et al. (U.S. Patent Publication 2020/0097965).
Concerning independent claims 1, 7, and 12, Siddiqui et al. discloses a method, system, and computer program product using an audio interface device to authenticate another device, comprising:
“monitoring audio data with a first appliance including a processor, a speaker, and a microphone” – audio interface device 102 may comprise a processor-based system, and may take the form of a standalone speaker device; audio interface device 102 includes one or more audio input devices 272 comprising a microphone, and one or more audio output devices 275 comprising a speaker (“a first appliance including a processor, a speaker, and a microphone”) (column 7, lines 23 to 42: Figure 2); implicitly, audio interface device 102 in the form of a standalone speaker device is “monitoring audio data” as illustrated in Figures 1A to 1C;
“detecting, with the first appliance, an audible request to initiate a transaction from a user from the audio data” – television 101 informs a user that a movie may be purchased by repeating a certain phrase corresponding to authentication code 107; a user wakes audio interface device 102, and proceeds to say authentication code 107 (column 3, lines 55 to 64: Figure 1C); here, a smart speaker may receive a “an audio request to initiate a transaction from a user from the audio data”;
“communicating, with the first appliance, a transaction request to at least one remote server in response to detecting the audible request to initiate the transaction” – authentication service 218 (“a least one remote server”) receives an authentication request (“a transaction request”) from first client device 206 (“the first appliance”) (column 8, lines 24 to 26: Figure 3: Step 303); authentication service 218 receives a transaction authorization request from a first client device 206 (column 10, lines 36 to 38: Figure 4: Step 403);
“detecting, with the first appliance, a credential message received by the first appliance directly from a second appliance via an audio transmission” – data may include authentication codes 107 and account data 221, where account data may include security credentials 224 (“a credential message”) (column 5, lines 25 to 48: Figure 2); authentication service 218 generates an authentication code 107 in response to the authentication request (column 8, lines 36 to 38: Figure 3: Step 306); authentication service 218 generates an authorization code in response to the transaction authorization request (column 10, lines 46 to 48: Figure 4: Step 406); broadly, an authentication code is “a credential message”; first client device 206 may read out authentication code 107 as audio via a speaker, or first client device 206 may broadcast authentication code 107 as an ultrasonic signal (column 8, lines 61 to 65: Figure 3: Step 308); while authentication code 107 is being presented, second client device 206 may be in a listening mode; authentication code 107 may be broadcast by first client device 206, and second client device 206 receives the authentication code via audio input device 202 (“detecting, with the first appliance, a credential message received by the first appliance directly from a second appliance via an audio transmission”) (column 9, lines 3 to 12: Figure 3: Step 309);
“the credential message corresponding to the transaction request and comprising a limited use key provided to the second appliance from the at least one remote server or another remote server” – authentication codes 107 may correspond to a security assertion signed by a key in a public/private key pair (“a key”) (column 6, lines 37 to 41: Figure 2); a time window 239 may be associated with a generated authentication code 107; authentication service 218 (“from the at least one remote server or another remote server”) sends authentication code 107 to first client device 206 by way of network 209 (column 8, lines 50 to 58: Figure 3: Step 306); authentication service 218 determines whether authentication code 107 is received from second client device 206 within a time-window 239 for validity; if authentication code 107 is not received within time window 239, authentication service 218 denies the authentication request from first client device 206 (column 9, lines 37 to 48: Figure 3: Step 319); if authentication code 107 is received within time window 239, authentication service 218 continues to determine whether an approval is received from an authorized user (column 9, lines 49 to 52: Figure 3: Step 320); here, an authentication code 107 that is only valid within a time window is equivalent to “a limited use key”; that is, transaction code 107 has “a limited use” because it can only be used for a limited time within the time window, and an authentication code corresponds to a “key”;
“in response to detecting the credential message, initiating, with the first appliance, the transaction based on the limited use key” – authentication service 218 may facilitate approval of pending transactions being performed by client devices 206 using audio interface device 102 (column 5, lines 22 to 24: Figure 2); if authentication code 107 is received within time window 239 (“in response to detecting the credential message . . . based on the limited use key”), authentication service 218 determines an account associated with second client device 206; authentication service 218 authenticates first client device for access to the same account (“initiating . . . the transaction”) (column 9, line 49 to column 10, line 24: Figure 3: Step 324); if an authorization code is received within time window 239 (“in response to detecting the credential message . . . based on the limited use key”), authentication service 218 may cause a payment instrument, e.g., a bank account or credit card, associated with the account to be charged in order to authorize the transaction (“initiating . . . the transaction”) (column 11, line 54 to column 12, line 27: Figure 4: Step 427).
Concerning independent claims 1, 7, and 12, Siddiqui et al. arguably renders obvious all of the limitations of these independent claims.  Conceivably, Siddiqui et al. may perform audio authentication in a slightly different way by reversing a direction of a broadcast of an audio signal between a first client device 206 and a second client device 206, and does not expressly disclose that a request to initiate a transaction is “an audible request”.  Still, if audio interface device 102 is a smart speaker, then this smart speaker is clearly capable of receiving an audible request to initiate a transaction instead of television 101.  Moreover, first client device 206 and second client device 206 appear to be interchangeable, so merely reversing a direction of reading out an authentication code by audio from an initiating “first appliance” to a “second appliance” is evidence of obviousness.  See MPEP §2144.04 VI. A and In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955), holding that mere reversal of parts is evidence of obviousness.  An overall objective is equivalent to enabling a first client device that does not store secured information to perform a transaction by authorizing the transaction with secured information received by audio from a second client device.
Concerning independent claims 1, 7, and 12, even if these limitations are omitted by Siddiqui et al., they would have been obvious as taught by Castoro et al.  Generally, Castoro et al. teaches voice-enabled transactions, where a merchant system may generate a transaction request and may invoke an audio signal generator to generate an audio transaction signal comprising transaction request data.  A voice assistant may play the audio transaction signal, and the user initiating the transaction may use a mobile device to detect the audio transaction signal and interact with a payment network to authorize and complete the transaction request.  (Abstract)  User 101 may verbally interact with merchant system 125 and/or voice assistant 120.  (¶[0017]: Figure 1)  User device 210 may comprise voice assistant component 213 and listening component 217.  Voice assistant component 213 may be configured to enable user device 101 to generate and transmit one or more audio transaction signals to merchant environments 220.  (¶[0031] - ¶[0034]: Figure 2)  Merchant system 125 invokes audio signal generator 140 based on the transaction request, and audio signal generator 140 generates an audio transaction signal in response to being invoked.  (¶[0034]: Figure 3)  Castoro et al., then, teaches “monitoring audio data with a first appliance”, “detecting, with the first appliance, an audible request to initiate a transaction from a user from the audio data”, and “communicating, with the first appliance, a transaction request to at least one remote server in response to detecting the audible request to initiate the transaction”.  An objective is to provide voice-enabled transactions using audio signals so that a transaction account holder device may detect and ingest an audio transaction signal in response to a voice assistant playing the audio transaction signal.  (¶[0004])  It would have been obvious to one having ordinary skill in the art to detect a credential message received by a first appliance from a second appliance via an audio transmission based on a limited use key provided by a server in Siddiqui et al. to an audible request to initiate a transaction from a user by monitoring audio data as taught by Castoro et al. for a purpose of enabling a transaction account holder device to ingest an audio transaction signal to perform voice-enabled transactions.

Concerning claims 4 to 5 and 10, Siddiqui et al. discloses:
“receiving, with the second appliance, the limited use key from at least one remote server” – authentication service 218 (“at least one remote server”) sends authentication code 107 to first client device 206 (“the second appliance”) (column 8, lines 56 to 58: Figure 3: Step 309); authentication code 107 is “the limited use key” because it is only valid within a limited time window and is generated as a security assertion signed by a key (column 6, lines 39 to 41; column 9, lines 37 to 51: Figure 3: Steps 319 to 320);
“generating, with the second appliance, the credential message based on the limited use key” – first client device 206 may read out authentication code 107 as audio via a speaker (column 8, lines 61 to 65: Figure 309); that is, first client device 206 reading out authentication code 107 is “generating, with the second appliance, the credential message”;
“wherein the credential message is communicated from the second appliance to the first appliance by generating an audible output that is received by the microphone of the first appliance” – while the authentication code 107 is being presented, second client device 206 (“the first appliance”) may be in a listening mode; authentication code 107 may be broadcast by first client device 206, and second client device 206 receives authentication code 107 via an audio input device 272 (column 9, lines 3 to 12: Figure 3: Step 309); here, audio input device 272 is “the microphone of the first appliance”.

Concerning claims 6, 11, and 16, Siddiqui et al. discloses that audio interface device 102 is representative of a plurality of audio or voice devices and may take the form of a standalone speaker device; audio interface device 102 may include a speech synthesizer and client applications 281 may enable functionality as a personal assistant and may be configured to perform natural language processing (“including natural language functionality”).  (Column 7, Lines 23 to 53: Figures 1A to 1C)  Here, Figures 1A to 1C illustrate a television 101 and a conventional smart speaker of Amazon Alexa 102 (“a media system”).  Client device 206 is representative of a plurality of client devices that may be coupled to network 209, and may be embodied as personal digital assistants, cellular telephones (“a mobile phone”), smartphones, set-top boxes, music players, tablet computing systems, and game consoles.  (Column 6, Line 60 to Column 7, Line 2: Figure 2)  Siddiqui et al., then, discloses various embodiments and/or combinations of client devices of “wherein the first appliance comprises a media system including natural language processing functionality” and “wherein the second appliance comprises a mobile phone.”

Claims 2 to 3, 8 to 9, and 14 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Castoro et al. (U.S. Patent Publication 2020/0097965) as applied to claims 1, 7, and 12 above, and further in view of Aznaurashvili et al. (U.S. Patent Publication 2020/0005364).
Siddiqui et al. discloses that an authentication code can be presented between a first client device 206 and a second client device 206 in a variety of ways including as modulated light, a two-dimensional barcode, and a message broadcast via WI-FI, BLUETOOTH, and Ethernet.  (Column 8, Line 56 to Column 9, Line 2: Figure 3)  However, Siddiqui et al. does not expressly disclose “detecting a presence of the second appliance with the first appliance” and “wherein the first appliance detects the presence of the second appliance based on radio frequency”.  Still, it is known in the prior art to authenticate devices based on proximity or “presence” using “radio frequency”.  Specifically, Aznaurashvili et al. teaches communicating shoppers’ communication preferences to retailers, where merchant 107 may include one or more sensors 112 to detect the presence of and/or communicate with a customer device in the vicinity of sensors 112 using a Bluetooth low energy beacon, a radio frequency identification (RFID) device, and a wireless sensor.  (¶[0042]: Figure 1)  A first device 102 may be associated with a user and a second device 104 may be associated with an agent who may be a retailer.  (¶[0044] - ¶[0045]: Figure 1)  Merchant system 110 and/or second device 104 may detect a presence of first device 102 when first device 102 is in the vicinity of sensors 112, e.g., when a customer walks into a store.  Detecting the presence of the customer may include sensors 112 receiving one or more signals including Wi-Fi and Bluetooth.  (¶[0056]: Figure 1)  Aznaurashvili et al., then, teaches “detecting a presence of the second appliance with the first appliance” “based on radio frequency”, where a second appliance is first device 102, and Wi-Fi and Bluetooth are “radio frequency”.  An objective is to provide a customized user experience of shopping preferences by retailers.  (Abstract)  It would have been obvious to one having ordinary skill in the art to detect a presence of a second appliance with a first appliance based on radio frequency as taught by Aznaurashvili et al. in a method and system for authenticating a first device with a second device of Siddiqui et al. for a purpose of providing a customized user experience of shopping preferences by retailers.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siddiqui et al. (U.S. Patent No. 10,554,657) in view of Castoro et al. (U.S. Patent Publication 2020/0097965) as applied to claim 12 above, and further in view of Tucker (U.S. Patent Publication 2016/0292797).
Siddiqui et al. discloses the limitations of “the second appliance comprising a speaker . . . and at least one processor configured to: (i) receive the limited use key from at least one remote server; (ii) generate an audible output based at least partially on the limited use key; and (iii) playing, with the speaker of the second appliance, the audible output within audible range of a first appliance, such that a microphone of the first appliance receives the audible output.” That is, these limitations are equivalent to those of claims 4 to 5 and 10 as disclosed by Siddiqui et al., which additionally discloses “playing, with the speaker of the second appliance, the audible output within audible range of a first appliance” because first client device 206 may read out authentication code 107 as audio via a speaker.  (Column 8, Lines 61 to 63: Figure 3: Step 309)  Implicitly, first client device 206 and second client device 206 are “within audible range” if second client device 206 receives authentication code 107 from first client device 206.  The only element not expressly disclosed by Siddiqui et al. is “the second appliance comprising . . . an electronic wallet”.  Still, Siddiqui et al. discloses that authentication service 218 may cause a payment instrument, e.g., a bank account or credit card, associated with the account to be charged in order to authorize a transaction.  (Column 12, Lines 22 to 25)  Arguably, a payment instrument of a bank account or a credit card that is associated with a client device 206 is equivalent to “an electronic wallet”.  Anyway, electronic wallets are well known as payment systems that are stored on electronic devices.  Specifically, Tucker teaches a method and system for facilitating placement of an order that may include receiving one or more messages from a user device, where a message may include an order.  (Abstract)  A system may in some embodiments provide an electronic wallet based payment option reducing the order completion time by minimizing the time of the transaction taking place at a drive-through window.  (¶[0011])  A user 108 may make a payment for an order from user device 106 that may have an associated electronic wallet.  Processor 112 may determine that the electronic wallet has sufficient funds to make the payment for the order.  (¶[0058]: Figure 1)  It would have been obvious to one having ordinary skill in the art to associate an electronic wallet with an electronic device as taught by Tucker to cause a payment instruction to authorize a transaction in Siddiqui et al. for a purpose of reducing order completion time by minimizing the time of a transaction taking place.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Madan et al., Meadows, Bruno et al., Kurian, and Labaton disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.   Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 5, 2022